Fowler, J.,
delivered the opinion of the Court.
This is an action of ejectment. The plaintiff owns a lot on the southeast corner of Howard and German streets, in the city of Baltimore, fronting twenty-five feet on the south side of German street, with an even depth of eighty feet. The defendant was duly authorized by the Legislature and the Mayor, &c., of Baltimore, to construct a tunnel under the bed of Howard street, and as constructed in front of the plaintiff’s lot, the tunnel in no way obstructs traffic, its lowest point being sixty and its highest point, or top, fifteen feet below the surface of the street. It also ap*75pears that at this place the tunnel occupies a strip of land sixteen feet and seven inches wide, east of the centre line of Howard street. The plaintiff claims that under a proper construction of his deed, he owns to the centre line of Howard street, and if he be correct in this contention, he must recover, it being conceded that the tunnel at this point extends more than sixteen feet east of the line which the plaintiffs claim as the western boundary of his lot. And the sole question, therefore, is whether the plaintiff’s lot extends to the centre of Howard street or only to the east side thereof, and the solution of this question depends upon the proper construction of one deed, namely, that of Deborah Hoffman to The Corporation for the Relief of Widows, &c., of the Clergy, &c., dated January 24, 1839, and recorded among the Land Records of Baltimore County (now city), in Liber T. K., No. 289, folio 480, &c. The description, which is the only part of the deed we are now concerned with, is as follows: “ Beginning * * * at the southeast corner or intersection of Howard and German streets, and running thence easterly, bounding on German street, twenty-five feet; then southerly, parallel with Howard street, eighty feet, to a nine-foot alley; then westerly, bounding on said alley, to Howard street, twenty-five feet; and thence northerly, bounding on Howard street, to the place of beginning.”
The plaintiff offered a number of prayers, all based upon his construction of the foregoing description, that his lot extended to the middle of the street, but the learned Judge below instructed the jury that he was not entitled to recover, and the verdict and judgment being against him, he has appealed.
The case was elaborately argued, but in our opinion, the question presented has been settled by decisions of this Court in cases substantially similar to this. In the first place, we will examine the language of the deed. The beginning point of the lot conveyed is the southeast corner or intersection of Howard and German streets, and this point of inter*76section must be at the point where the east side of Howard street and the south side of German street intersect, for these lines, and no other, can form “the southeast corner of Howard and German streets.” The beginning point being thus clearly placed on the cast side of Howard street', the lines of the lot, according to the deed, are as follows: Easterly, bounding on German street; then by two courses to Howard street; and thence, bounding on Howard street, to the place of beginning, which place of beginning we have seen is on the east side of said last-named street.
We think it is evident there was no intention manifested by the grantor in the deed under consideration to convey any portion of the bed of Howard street. For it must be conceded that the beginning point is on the east side of Howard street, and it is also clear that the end of the fourth and last line of the lot is at the same point. And this being so, it is not reasonable to suppose that it was the intention of the grantor that the third line should run beyond the east side of Howard street to the centre, line thereof, and thence to the place of beginning. The result of this would be to convey a triangular lot or strip of land in the bed of Howard street, bounding neither on Howard street nor on the centre line thereof — which would certainly not be consistent with the description found in the deed. In the case of Sibley v. Holden, 10 Pick. 249, in considering a case very similar to the one now before us, the Supreme Court of Massachusetts uses this language: “ The question is whether when the description returns to the road again, it shall be taken to mean the side or the centre of the road. If construed to the centre, then the remaining line would be neither by the side of the road nor the centre, but by a diagonal line from a point in the centre to a point in the side. This would not only be obscure and inconsistent with any supposed intention of the parties, but repugnant to the last clause in the description which is ‘ by the said road/ to the place of beginning.” And continuing, the Court says, “ as one point in this line is fixed by the *77description to the side of the road, we are satisfied that by a just and necessary construction the other point must be taken to be at the same side of the road, and therefore the soil of the road is not included.”
It is contended that the case just cited has been repudiated, even in Massachusetts, and the case of Dean v. Lowell, 135 Mass. 55, was relied on to sustain this position. But in Dean v. Lowell, Sibley and Holden is not referred to in any way, and while the decision in the latter case is based upon the fact that as one end of the disputed line was indisputedly fixed on the side of the road, the other point must be there also, the conditions were entirely different in the former case. In Dean v. Lowell, the Court used this language : “ The side of the road is" not mentioned in the deed;” and again : “ Neither the end or any other particular part of the wall is mentioned.” It was contended that as the line in dispute ran “by the said road” to a stone fence, the line must run on the side and not in the centre of the road, because it was shown by the evidence that the stone fence terminated at the side of the road. But it was held that as neither the side of the road, nor any particular part of the stone wall was mentioned in the description, the general rule should prevail, and the deed was held to convey to the centre line of the road. But if one end of the disputed line had been fixed on the side of the road, it might have been well inferred in Dean v. Lowell, as was done in Sibley v. Holden, and the cases in this State, which will be presently noticed, that the bed of the road was not included nor intended to be, and thus, if the descriptions in the two deeds had been similar, the conclusions reached in the two Massachusetts cases above referred to, would have been the same, and, as we think, in accord with our own decisions.
The general doctrine that a call to bound on a public highway without more, will be presumed to be a grant to the centre of it, if the grantor owns the fee of the bed thereof, is well established in this State, but it is also quite *78as familiar to us that this presumption is not conclusive. Hunt v. Brown, 75 Md. 483; Sadtler's case, 63 Md. 533 ; Gould's case, 67 Md. 60, and Gump v. Sibley, decided at January term, 1894.
It would unnecessarily prolong this opinion to examine in detail the cases just cited in order to show that by the rules of construction announced in all of them, the description in this case must be held not to include the eastern half of Howard street in front of the appellant’s lot. In Gould's case, supra, it was said that the points of beginning and ending of lines, those points being designated corners of streets, as in the case before us — “ fix the beginning and ending of the lines with as much certainty and positiveness .as if stones had been called for in the deed.” In the description, we are now considering the point of the beginning and ending is the southeast corner of Howard and German streets. This point, as we have seen, is the beginning of the first and the ending of the fourth line, which latter “ bounds on Howard street.” In the absence of any clear intimation in the deed to the contrary, we must assume that both ends of the line are either on the centre or side line. Here we have one end of the disputed line on the side line of Howard street, and the other end will, therefore, be on the same side of the street, and the line itself will run thereon. As was said in Sibley v. Holden, supra, when “one point in the line is fixed by the description to the side of the road, we are satisfied that by a just and necessary construction, the other point must be taken to be at the same side of the road.” In Sadtler’s case, the parties themselves placed the boundary stones on the sides of the road, and the calls were for these boundaries. But whether fixed by the parties themselves or not makes no difference (Hunt v. Brown), for the question is in every case what is the true construction of the deed. In Sadtler's case, we held, that .as the boundary stones were on the side of the road, and the lines ended at them, the lines could not be extended to the middle of the road. It is true we have no stone boun*79dary in this case, but we have what in Goula's case was held to fix the lines with as much certainty, namely, the designated corner of two streets, which is necessarily on the sides of both streets. We cannot agree with the suggestion upon any reasonable construction, that the corner of two streets can be found in the middle thereof, namely, at the point where the centre lines of the two streets intersect.
(Decided March 26th, 1895.)
Where one end of a line is fixed on the side of a highway, no rule of construction known to us will justify the location of the other end of that line in the centre of it. Such a location should be made only when required by express words to that effect.
By the Act of 1892, chapter 684, it is provided, in accordance with our suggestion made in Hunt v. Brown, supra, that title passes to the centre of the street or highway in all cases of devise, gift, grant or conveyance of land binding on any street or highway, or when any street or highway shall be one or more of the lines thereof, unless title to such street or highway is reserved in express terms. This Act, having been passed subsequent to the date of the deed here in question, is not applicable to this case. Agreeing with the learned Judge below, the judgment will be affirmed.

Judgment affirmed with costs to the appellee.

Bryan, J., dissented.